GUITTARD &              HYDEN
                                                    A PROFESSIONAL CORPORATION


                                                      ATTORNEYS AT LAW

                                                   1330TWO ENERGY SQUARE

                                                   4 8 4 9 GREENVILLE AVENUE

                                                     DALLAS. TEXAS 7 5 2 0 6
JOE BAILEY HYDEN
BOARD CERTIFIED (1978) - CIVIL TRIAL LAW                                                           Phone (214) 692-7866
TEXAS BOARD OF LEGAL SPECIALIZATION                                                            Telecopier (214) 692-7897




      July 22, 2015

      Via FEDEX
      Cathy S . Lusk                                                             REC'D IN COURT OF APPEALS I
      Clerk , Twelfth Court of Appeals                                                   rt of Appeals Dtetrfel
       1517 West Front Street
      Suite 354
      Tyler, Texas 75702


      Re : Case Number : 12 - 15-00117 - CV
      Trial Court Case Number 10- 00927



      Style : Southern Methodist Uni versity
                 v   .




                 Rio Brazos Energy Co .

      Dear      Ms.       Lusk     :


      Enclosed is this firm's check for $10 as filing fee for AGREED
      MOTION TO SET ASIDE THE TRIAL COURT ' S JUDGMENT.

      Yours Truly :


      Guitt



              Bafiley Hyden
      State/Bar No. 10373000
      1330'Two Energy Square
      484 9     Greenville Avenue
      Dallas,            Texas         75206
      Telephone            (214)        692-7866
      Fax (214) 692-7897
      Attorney for SMU
      joehyden@hotmail.com

      cc



      R.     Paul        Elliott
      R. Paul Elliott, Attorney At Law,P.C

                                                      Page 1 of           2
128 E. Dallas Street,
Canton,    Texas    75103
State   Bar   No.   24008606
903.567.4141
FAX:    903.567.6228
rpe@elilaw.co




                               Page 2 of   2